Case 1:17-cv-01200-STA-egb Document 12 Filed 12/19/18 Page 1 of 2                      PageID 21



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
_____________________________________________________________________________

JEFFREY YOUNG, JR.,                              )
                                                 )
        Petitioner,                              )
                                                 )
vs.                                              )          No. 1:17-cv-1200-STA-egb
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
        Respondent.                              )


                                            ORDER


        Before the Court is Jeffrey Young, Jr.’s Petition for Return of Property filed pursuant to

Federal Rule of Criminal Procedure 41(g) on October 30, 2017. Young seeks the return of three

computers seized from him during the Drug Enforcement Agency’s execution of a search warrant.

On December 12, 2017, the United States of America filed a response in opposition to Young’s

Petition, arguing that the seized computers are part of an ongoing criminal investigation. On

December 20, 2017, Young filed an affidavit (ECF No. 10) from a computer forensics expert who

opined that the government could make a copy of all information found on a computer and then

return the devices to the rightful owner. No further activity has occurred in the case since that

time.

        The Court hereby orders the United States to file a status report on this matter. The

government’s status report should include an update on the current status of its investigation and,

if incomplete, its expected duration. The government should also report on whether it still has

possession of Young’s property and, if so, whether the government has brought any additional

proceedings, such as civil forfeiture, to dispose of the property. Finally, the government should
Case 1:17-cv-01200-STA-egb Document 12 Filed 12/19/18 Page 2 of 2                   PageID 22



show why the Court should not set this matter for hearing. The government’s status report is due

January 16, 2019.

       IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: December 19, 2018




                                               2
